United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Waterford, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2118
Issued: February 6, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 15, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated May 9, 2007 denying her claim for compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has established an emotional or physical condition
causally related to compensable work factors.
FACTUAL HISTORY
On June 21, 2006 appellant, then a 55-year-old rural carrier, filed an occupational disease
claim (Form CA-2) alleging that she sustained “nerves (shingles related)” as a result of her work
environment. She submitted a June 27, 2006 statement indicating that she began working at the
Waterford Annex in 1992, worked for two years, then returned to the site in approximately 1996.
Appellant stated that there was “a problem with the conversations coming from the 48329 unit”

and when she returned “they seemed louder and more sexually oriented than before.” According
to her, it was tolerable until Derek Hightower moved the rural carriers to the aisle next to the
48329 unit. Appellant stated that six months later she asked Mr. Hightower to move her case
and was told he was working on it. She indicated that she used earplugs. As to the content of
the conversations she overheard, appellant submitted brief notes such as “They’re all blondes at
heart (women),” “She brought up the ‘washing machine’ (sexual innuendo),” “You’re no longer
wanted in my ‘unit’.” In a separate statement dated July 28, 2006, appellant alleged that
Mr. Hightower left a letter in the copy machine stating that he saw appellant shopping after filing
her claim.
Appellant submitted a July 7, 2007 statement from Denise Harris, a coworker, who stated
that she retired in 2004 and was aware of the “on going situation” at Waterford Annex and it was
disturbing to have to deal with some of the conversations in the 48329 unit. In an undated
statement, Joe Talbot, another coworker, reported the postmaster in 1992 would “never try to
stop the foul sex talk and personal attacks.” He stated that he had seen appellant upset and
crying because of the behavior on the workroom floor.
The employing establishment submitted statements from supervisors Leslie M.
Champagne, Oscar L. Naylor and Heather Kaminiski that appellant had not mentioned any
problems prior to the filing of the claim. The record also contains a July 26, 2006 letter from
Mr. Hightower stating that appellant had a poor attendance record and two days after filing her
claim he observed her shopping.
By decision dated August 17, 2006, the Office denied the claim for compensation. The
Office determined that appellant had not established any compensable work factors.
Appellant requested an oral hearing before an Office hearing representative, which was
held on February 20, 2007. She indicated that she heard the use of profanity and was subject to
sexual harassment as a result of being exposed to sexual comments. The hearing representative
inquired about personal attacks, appellant stated that one of them walked by her without turning
and said you better watch your back.
Additional evidence was submitted at the hearing. A statement dated August 29, 2006
from Vicki S. Quinn, a former coworker, stated that prior to her retirement in 1998 she heard
undesirable conversations on a daily basis. Appellant also submitted a settlement agreement
dated August 28, 2006 with respect to a grievance. The settlement stated that the employing
establishment was responsible for preventing sexual harassment and inappropriate behavior. In
addition, management was responsible to investigate complaints and would be tasked on the
movement of the cases of the rural carriers.
By decision dated May 9, 2007, the hearing representative affirmed the August 17, 2006
decision. The hearing representative found no compensable work factors had been established.
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which she claims compensation was caused or adversely

2

affected by factors of her federal employment.1 This burden includes the submission of detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness has
some connection with the employment but nevertheless does not come within the coverage of
workers’ compensation. These injuries occur in the course of the employment and have some kind
of causal connection with it but nevertheless are not covered because they are found not to have
arisen out of the employment. Disability is not covered where it results from an employee’s
frustration over not being permitted to work in a particular environment or to hold a particular
position, or secure a promotion. On the other hand, where disability results from an employee’s
emotional reaction to his regular or specially assigned work duties or to a requirement imposed by
the employment, the disability comes within the coverage of the Federal Employees’
Compensation Act.3
With respect to a claim based on harassment or discrimination, the Board has held that
actions of an employee’s supervisors or coworkers which the employee characterizes as
harassment may constitute a factor of employment giving rise to a compensable disability under
the Act. A claimant must, however, establish a factual basis for the claim by supporting the
allegations with probative and reliable evidence.4 An employee’s allegation that he or she was
harassed or discriminated against is not determinative of whether or not harassment occurred.5
A reaction to an administrative or personnel matter is generally not covered as it is not
related to the performance of regular or specially assigned duties.6 Nevertheless, if the evidence
demonstrates that the employing establishment erred, acted abusively or unreasonably in the
administration of a personnel matter, any physical or emotional condition arising in reaction to
such error or abuse may be covered.7
ANALYSIS
The initial question presented is whether appellant has established compensable work
factors with respect to her claim. Her primary allegation is that she was subject to sexual
harassment in being exposed to conversations by other workers which she overheard and
described as sexually oriented. It is not clear whether she filed a complaint with the Equal
Employment Opportunity Commission or other administrative agency, as there is no evidence of
1

Pamela R. Rice, 38 ECAB 838 (1987).

2

Roger Williams, 52 ECAB 468 (2001); Anna C. Leanza, 48 ECAB 115 (1996).

3

Lillian Cutler, 28 ECAB 125 (1976).

4

Gregory N. Waite, 46 ECAB 662 (1995); Barbara J. Nicholson, 45 ECAB 803 (1994).

5

Helen P. Allen, 47 ECAB 141 (1995).

6

See Brian H. Derrick, 51 ECAB 417, 421 (2000).

7

Margreate Lublin, 44 ECAB 945, 956 (1993).

3

record in this regard. She did file a grievance that the employing establishment failed to provide
a nonabusive environment. The settlement agreement did not provide any admission or
acknowledgment of sexual harassment or error by the employing establishment.
As noted, there must be probative and reliable evidence sufficient to establish a claim
based on harassment. The conversations which appellant overheard were apparently not directed
at appellant herself. She referred briefly to an incident in which someone told her to watch her
back, without providing further detail. With respect to specific statements of a sexual nature,
there was no corroborating evidence presented. None of the witnesses provided any specific
information regarding the allegations. Witness accounts that do not provide a detailed
description of the specific statements made are of limited probative value.8
It is evident that appellant regarded the conversations she overheard as inappropriate.
But not every statement that is uttered in the workplace and which some might find objectionable
is sufficient to establish a compensable work factor.9 In addition, there must be a sufficient
factual basis for the Office to have a clear understanding of what was said, when it was said and
by whom, in order to make a proper determination as to whether there is a compensable work
factor based on harassment or verbal abuse. Appellant did not identify any of the individuals
making the alleged remarks, the dates on which such comments were made or provide other
relevant details. In this case the evidence of record is not of sufficient probative value to
establish a compensable work factor.
To the extent that appellant alleges stress from the failure to the employing establishment
to move her case, this is an administrative matter and would be compensable only if error or
abuse is shown. The evidence does not establish error or abuse in an administrative matter.
Appellant also referred to Mr. Hightower leaving a copy of his July 26, 2006 letter at the copy
machine, but the allegation does not establish error or abuse.
The Board therefore finds that there are no compensable work factors substantiated by
the evidence of record. The evidence does not establish that appellant was subject to sexual
harassment or verbal abuse, nor is there evidence of administrative error or abuse. Since
appellant has not established a compensable work factor, the Board will not address the medical
evidence.10
CONCLUSION
The evidence of record does not substantiate a compensable work factor, and therefore
appellant did not meet her burden of proof to establish an injury in the performance of duty.

8

See Joe M. Hagewood, 56 ECAB 479 (2005); Donney T. Drennon-Gala, 56 ECAB 469 (2005).

9

See Charles D. Edwards, 55 ECAB 258 (2004).

10

See Margaret S. Krzycki, 43 ECAB 496 (1992).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 9, 2007 and August 17, 2006 are affirmed.
Issued: February 6, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

